Without concurring in all the statements contained in the foregoing opinion of Nichols, J., I join in the conclusion contained in the opinion of Nichols, J., and the judgment that the application of George A. Bryant, appellant, for allowance of counsel fees and expenses to be taxed as part of the costs in the action brought in the Court of Common Pleas of Cuyahoga County, and here appealed on questions of law and fact, should be denied, and that said application should be dismissed at his costs.
While it is true that a court of equity, for good cause shown, may apportion or assess attorney fees as may appear just and equitable, such apportionment or allowance rests within the sound discretion of the court and cannot be demanded as a matter of right. In the instant case, upon consideration of the entire record, I find no cause in equity or justice to assess the fees against the beneficiaries of the trust. It is my view that insofar as attorney fees are concerned, the parties involved should be left where we find them, that is, that each should bear the burden and expense of their own attorney fees and expenses in such a manner as they deem best. We have no jurisdiction to require The Austin Company to bear the expenses or attorney fees of George A. Bryant, that being a matter strictly resting between Mr. Bryant and The Austin Company.